Case 1:20-cv-00509-JJM-PAS Document 1-2 Filed 12/07/20 Page 1 of 2 PagelD #: 17

 

AD AAD (Rew (iT Sanna tit Civil Action

UNITED STATES DISTRICT COURT

for the

 

Rev. ANNE ARMSTRONG

 

Ploinifits)
v.

1. Gov. GINA RAIMONDO

Civil Action No.

2. Ms, DEBORAH WHITE

 

}
)
)
)
)
)
)
)
)
}
)
)

Derendin(et
SUMMONS IN A CIVIL ACTION

Toe (Defeadiar'y name cai ailaress)
Gov. Gina Raimondo,

909 North Main Street, Providence, Rhode Island

A lawsuit has been filed against you,

Within 21 days after service of this summons on you (mot counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P, (2 (aw?) or (3) — you must serve on the plaintiff an answer to the anached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Drarte:

 

Sizeatine af Clerk or Depry Clerk

 
Case 1:20-cv-00509-JJM-PAS Document 1-2 Filed 12/07/20 Page 2 of 2 PagelD #: 18

AQ 440 (Rev 612) Somimcns ina Chil Acton (Pape 2)

Civil Action No,

 

FROOF OF SERVICE
(Tis section should not be filed with the court untess required by Fed. BR. Civ. Pod (0)

This Summons for fnarmee of dedi! aaa nite, Pare)

 

was reserved by me on fdere?

O | personally served the summons on the individual at sefeece)

 

On fdarey . or

 

1 1 left the summons at the individual's residence or usual place of abode with james

. a person of suitable age and discretion who resides there,

 

Om falta and mailed a copy to the individual’s last known address; or

8 Tserved the summons om (rane of iraiviainall » Who ts

 

designated by law to accept service of process on behalf of femme of erganizations

 

 

 

ON fee) ‘or
Al lreturned the summons unexecuted because :or
OG) Other specifi
My fees are S for travel and 3 for services, for a total of 3 o.oo
i [ declare under penalty of perjury that this information is trac.

Date:

 

Server ¥ Shae

 

Primes! monet nnd titke

 

denver 5 adairess

Additional information regarding attempted service, etc:
